DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 1-3, 13-14 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 9/30/2022. Thus, the following action is properly made final.  
Claim Objections
Claim 12 is objected to because of the following informalities: “3eblock” should be “diblock”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 2-3, 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-3, 13-14 recite “a melt viscosity at xx°C”. A viscosity without a shear rate/frequency is meaningless from scientific point of view. For purposes of expediting prosecution, any viscosity would read on this limitation. It is noted that ASTM D4402 requires the reported viscosity results to include shear rate/frequency. 
Claim Rejections - 35 USC § 103
Claims 1-3, 5-7, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafeil et al (US 2015/0203725).
Claim 1-3, 12-14: Stafeil discloses a hot melt adhesive composition comprising a styrene-butadiene-styrene triblock copolymer, Globalprene 3545, having 45wt% of styrene content, 63wt% of diblock content and 50g/10min at 190°C and 5kg, a tackifier and a plastic oil [0060, examples 1-5]. The softening point of the composition is higher than 75°C. The composition comprising 2-25wt% of SBS block copolymer, and 15-50 wt% of a plasticizer oil [0015-0019]. The ratio between SBS copolymer and tackifier overlaps the claimed ratio. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Stafeil is silent with respect to the tensile strength of the composition. However, the teachings from Stafeil have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. 
Claims 5, 7: The tackifier, such as Escorez 5637, is a hydrogenated aromatically modified dicyclopentadiene resin [0040]. The plastic oil is Nyflex 222B, a mineral oil [0043]. 
Claim 6: the tackifier is 264 parts by weight based on 100 parts by weight of the block copolymer (example 4). 
Double Patenting
Claims 1-3, 5-7, 12-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-9, 13, 15-17 of copending Application No.16/957,891. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘891 claims a hot melt adhesive composition comprising a SBS block copolymer, a tackifier and an oil.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Stafeil teaches a different composition which further comprises a different styrene block copolymer, it is noted that instant claims set forth “comprising” in the preamble, therefore additional components are allowed. The Office does not have a lab and the burden is upon applicants to prove that the composition of Stafeil does not possess the claimed tensile strength. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763